Name: Commission Regulation (EC) No 1249/2001 of 26 June 2001 determining the quantity available for the second half of 2001 of certain products in the milk and milk products sector covered by the import arrangements provided for in the Europe Agreement concluded by the Community with Slovenia
 Type: Regulation
 Subject Matter: processed agricultural produce;  European construction;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|32001R1249Commission Regulation (EC) No 1249/2001 of 26 June 2001 determining the quantity available for the second half of 2001 of certain products in the milk and milk products sector covered by the import arrangements provided for in the Europe Agreement concluded by the Community with Slovenia Official Journal L 173 , 27/06/2001 P. 0023 - 0024Commission Regulation (EC) No 1249/2001of 26 June 2001determining the quantity available for the second half of 2001 of certain products in the milk and milk products sector covered by the import arrangements provided for in the Europe Agreement concluded by the Community with SloveniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Slovenia(1),Having regard to Commission Regulation (EC) No 2508/97 of 15 December 1997 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania, and Slovenia and the Agreements on free trade between the Community and the Baltic States(2), as last amended by Regulation (EC) No 2856/2000(3), and in particular Article 4(4) thereof,Whereas:In application of Commission Regulation (EC) No 218/2001 of 1 February 2001, determining the extent to which applications for import licences for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia and in the Agreements on free trade between the Community and the Baltic States lodged in January 2001 can be accepted(4), applications for import licences lodged for the products referred to in Regulation (EC) No 2508/97 concern quantities less than those available. Therefore, the quantity available for the period 1 July to 31 December 2001 should be fixed for each product,HAS ADOPTED THIS REGULATION:Article 1The quantities available for the period 1 July to 31 December 2001 pursuant to Regulation (EC) No 2508/97, for products originating in Slovenia shall be as indicated in the Annex hereto.Article 2This Regulation shall enter into force on 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 286, 11.11.2000, p. 15.(2) OJ L 345, 16.12.1997, p. 31.(3) OJ L 332, 28.12.2000, p. 49.(4) OJ L 31, 2.2.2001, p. 7.ANNEXMilk products originating in SloveniaTotal quantity available for the period 1 July to 31 December 2001>TABLE>